Title: Gerard E. Stack to Thomas Jefferson, 25 March 1820
From: Stack, Gerard E.
To: Jefferson, Thomas


					
						Sir,
						
							Charlottesville
							March 25. 1820.
						
					
					I beg leave to remind you that about eleven months ago I handed you a letter which was given to me by Dr Cooper unsolicited, and left unsealed, expressly to shew it was positively a Testimonial, and not a formal letter of Introduction; as a testimony of the Doctor’s opinion, I hope you will do me the favour of returning it to me. The circumstance of its being in your possession during so long a time, obliges me also to ask the favour of your opinion on the back of the same letter. I consider every man a free agent, and justice his rule of action, you are at liberty, both of my competency to fulfil the Doctor’s opinion as expressed in that letter, and of my moral character as a man, to express your approbation, or disapprobation. your compliance will much oblige,
					
						Sir, yours respectfully
						
							G. E. Stack.
						
					
				